Citation Nr: 0215811	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  00-22 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
(West Supp. 2002) for left eye vision loss claimed as due to 
Department of Veterans Affairs medical treatment dating from 
October 1996.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel
INTRODUCTION

The veteran had active service from May 1958 to April 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran received VA ophthalmologic care from 
September 1996 to the present, including multiple surgeries 
for treatment of left eye macular hole with recurrent 
detached retina.  

3.  There is no competent evidence showing that the veteran's 
left eye vision loss was proximately caused or aggravated by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care or medical or surgical 
treatment, or by an event that was not reasonably 
foreseeable.

4.  No complex or controversial medical question has been 
presented in this case.


CONCLUSIONS OF LAW

1.  The criteria for compensation for left eye vision loss 
claimed as due to VA medical treatment dating from October 
1996 have not been met.  38 U.S.C.A. 
§§ 1151, 5107 (West Supp. 2002); 38 C.F.R. § 3.358 (2001).   

2.  An opinion from an independent medical expert is not 
warranted.  38 U.S.C.A. §§ 5109(a), 7109(a) (West 1991); 38 
C.F.R. §§ 20.901(d) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, enhance 
VA's duty to assist a claimant in developing facts pertinent 
to his claim, and expand on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
June 2000 rating decision, September 2000 statement of the 
case, and July 2001 supplemental statement of the case, the 
RO provided the veteran and his representative with the 
applicable law and regulations and generally gave notice as 
to the evidence needed to substantiate his claim.  In 
addition, the RO's letter of March 2001 explained the notice 
and duty to assist provisions of the VCAA, including the 
respective responsibilities of the parties to obtain VA, 
federal, or private evidence in support of the claim, listed 
the evidence already secured by the RO, and asked the veteran 
to submit or authorize the RO to obtain additional private 
evidence.  The Board finds that the RO has duly provided all 
required notice to the veteran.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

With respect to the duty to assist, the RO obtained relevant 
VA treatment records from the facility in Albuquerque, New 
Mexico.  These records included records of treatment at the 
Denver VA Medical Center.  A March 2001 response to a request 
for records indicated that no additional records were at the 
Denver facility.  The veteran has not responded to the RO's 
March 2001 solicitation for additional evidence or otherwise 
identified or authorized VA to obtain any private records.  
In addition, the RO secured a medical opinion in this case 
based on review of the record.  The Board is satisfied that 
the duty to assist has been met.      

Finally, the veteran has had ample opportunity to present 
additional evidence and argument in support of his appeal, to 
include during his February 2001 personal hearing.  
Therefore, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual Background

VA medical records indicated that the veteran presented in 
September 1996 with sudden onset of decreased visual acuity 
of one week's duration.  Symptoms included deceased central 
vision bilaterally, flashes of light, and increased floaters.  
The assessment was left eye full thickness macular hole with 
localized retinal detachment, right eye Stage 1 macular hole, 
Grade II+ vitreous syneresis, and peripheral pavingstone 
retinal degeneration.  Notes dated in October 1996 indicated 
that surgical treatment was planned for the left eye macular 
hole.  It was noted that the nature of the illness, 
prognosis, and complications including central vision loss, 
cataract, vitreous (illegible), retinal detachment were 
explained.  The veteran was aware of the risks and wanted to 
proceed with surgery.  He signed the informed consent form 
that day.  The visual prognosis was noted as guarded as 
anatomical success was 50 percent.  The veteran was 
hospitalized the next day in October 1996 for treatment of 
his ocular problems.  He underwent pars plana vitrectomy of 
the left eye and membrane peeling with gas/fluid exchange.  
There were no complications.  He was discharged to home the 
next day.  

Thereafter, the veteran began regular post-surgical follow-up 
visits.  Notes dated in early December 1996 showed an 
assessment of retinal detachment secondary to macular hole in 
the left eye, possible secondary to retinal break injury.  
Additional surgery was planned.  It was noted that visual 
prognosis was guarded.  The risk of redetachment, vision 
loss, and loss of eye were explained.  The veteran was aware 
of the risks and would proceed with surgery.  He signed the 
informed consent form that day.  The next day in December 
1996, the veteran was again hospitalized for surgical 
treatment of ocular problems.  He underwent scleral buckle 
cryoretinopexy, micro-vitrectomy, and air/fluid exchange of 
the left eye.  There were no complications.  He was 
discharged to home the next day.  Subsequent December 1996 
notes indicated that the retina was reattached.  Posterior 
subcapsular cataract formation was noted in the left eye.  

In January 1997, the veteran was admitted for treatment of 
recurrent retinal detachment in the left eye with cataract.  
He signed an informed consent noting risks that included 
redetachment, vision loss, and loss of eye.  Pre-operative 
notes also indicated that the veteran understood that retinal 
problems might limit his best vision.  Surgery consisted of 
left eye vitrectomy, retinotomy, air/fluid exchange, and 
cataract extraction.  Retinal tear was listed as the 
complication of the procedures.  

The veteran suffered another retinal detachment and was 
admitted for treatment in February 1997.  Associated records 
showed a diagnosis of left eye retinal detachment and severe 
proliferative vitreoretinopathy of the left eye.  He signed 
an informed consent for surgery.  It was explained that 
failure to proceed would eventually result in complete loss 
of vision in the left eye.  Noted risks were loss of vision, 
loss of eye, bleeding, infection, glaucoma, retinal 
detachment, need for glasses or contacts, droopy eyelid, 
double vision, and need for more surgery.  The veteran 
underwent pars plana capsulectomy, vitrectomy, membranectomy, 
fluid/air exchange, laser retinopexy, and silicone oil 
injection.  There were no complications.  Evaluation the next 
day revealed improved vision following surgery.        

Thereafter, the veteran developed problems with recurrent 
neurotrophic ulcer in the left eye.  In December 1997, he was 
hospitalized for removal of the silicone oil from his left 
eye.  He consented to surgery with noted risks of infection, 
bleeding, loss of vision, retinal detachment, glaucoma, and 
the need for further surgery.  Surgery also included lysis of 
the peripheral anterior synechiae.  It was noted that the 
retina was attached and there were no complications.  

Records associated with the October 1996 and December 1996 
procedures showed visual acuity tests revealing ability to 
see hand motion or count fingers in the left eye.  Visual 
acuity for hand motion was also reflected in notes dated from 
January and February 1997 and through 1998.  VA ophthalmology 
notes dated from June 1999 to March 2000 included visual 
acuity test results showing left eye light perception with 
projection.  June 2001 notes indicated that there was no 
light perception in the left eye.  

The RO obtained a VA medical opinion based on review of the 
veteran's treatment records.  The June 2001 opinion indicated 
that the veteran had an underlying, progressive, degenerative 
vitreo-retinal disease process of both eyes evidenced by the 
spontaneous development of bilateral full thickness macular 
retinal holes with associated secondary retinal detachments 
and a right eye spontaneous rhegmatogenous retinal 
detachment.  He was at significant risk for vision loss, with 
or without surgical interventions.  In the veteran's case, 
the initial surgery in each eye was complicated by subsequent 
retinal detachments that required additional surgical 
interventions.  The additional surgery for the right eye was 
successful and the retina was ultimately reattached.  The 
veteran had a total of four surgeries in an attempt to save 
the left eye but with poor outcome due to the development of 
proliferative vitreo retinopathy.  The physician concluded 
that there was no indication that any action by VA medical or 
surgical personnel contributed to the veteran's vision loss.  

Analysis

Under certain circumstances, compensation shall be awarded 
for a qualifying additional disability of a veteran in the 
same manner as if such disability were service-connected.  
38 U.S.C.A. § 1151(a) (West Supp. 2002); 38 C.F.R. § 3.358(a) 
(2001).   

In order to constitute qualifying additional disability, 
first, the disability must not be the result of the veteran's 
willful misconduct.  38 U.S.C.A. § 1151(a); 38 C.F.R. 
§ 3.358(c)(4).

Second, the disability must be caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran by a VA employee or in a VA facility, and the 
proximate cause of the disability was a) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or b) an event that was not reasonably foreseeable.  
38 U.S.C.A. § 1151(a)(1).  The Board emphasizes that the 
fault requirement of the statute applies where, as here, the 
claim was filed on or after October 1, 1997.  The previous 
version of 38 U.S.C.A. § 1151 held no such requirement.  See 
Brown v. Gardner, __ U.S. __, __ (1994), 115 S.Ct. 552, 556, 
aff'g 5 F.3d 1456 (Fed. Cir. 1993), aff'g Gardner v. 
Derwinski, 1 Vet. App. 584 (1991).  

Finally, such injury or aggravation must result in additional 
disability.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.385(b).  The 
presence of additional injury is determined by comparing the 
state of the veteran's physical condition immediately 
preceding the injury with the subsequent physical condition 
resulting from the injury.  38 C.F.R. § 3.358(b)(1).  In 
determining whether disability resulted from disease or 
injury or aggravation of an existing disease or injury 
suffered as a result of VA care, the evidence must show 
actual causation rather than coincidental occurrence.  
38 C.F.R. § 3.358(c)(1) and (2).   

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

In this case, the Board finds that the preponderance of the 
evidence is against compensation pursuant to 38 U.S.C.A. § 
1151 for left eye vision loss.  That is, the competent 
evidence of record fails to demonstrate any left eye vision 
loss resulting from carelessness, negligence, or other type 
of fault by VA medical personnel in providing care to the 
veteran or resulting from an event that was not reasonably 
foreseeable.  There is no indication in the record of any 
negligence or fault during the surgical procedures or regular 
care visits.  Although retinal tear apparently occurred 
during the January 1997 surgery, the evidence does not show 
that such tear caused any permanent, additional left eye 
disability or vision loss.  In addition, at the time of the 
October 1996 surgery and each subsequent procedure, VA 
medical personnel advised the veteran of surgical risks that 
included vision loss.  The veteran consented to each 
procedure.  

Review of the evidence in this case shows recurrent retinal 
detachment in the left eye and progressive decrease in visual 
acuity, not because of VA medical and surgical care but in 
spite of it.  This observation is supported by the June 2001 
medical opinion secured by the RO, which concluded that there 
was no indication that VA medical or surgical action 
contributed to the veteran's left eye vision loss.  There is 
no contrary medical opinion of record.  

During his February 2001 personal hearing, the veteran 
acknowledged that he had vision problems prior to the October 
1996 surgery, which was offered in an attempt to improve his 
vision.  However, he alleged that he could not see at all 
after the procedure and that the later surgeries offered no 
improvement.  He essentially alleges some fault on the part 
of VA medical personnel in the ultimate complete loss of left 
eye vision.  The Board observes that the veteran is not a 
physician or other trained medical professional.  Thus, his 
personal opinion as to the cause of his left eye vision loss 
is not competent evidence required to determine entitlement 
to compensation under 38 U.S.C.A. § 1151.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  
 
In conclusion, review of the record discloses no competent 
evidence of negligence or other fault in the provision of VA 
medical and surgical care or of an event not reasonably 
foreseeable that caused or contributed to the veteran's 
current left eye vision loss.  Therefore, the Board finds 
that the preponderance of the evidence is against 
compensation for left eye vision loss pursuant to 38 U.S.C.A. 
§ 1151.  38 U.S.C.A. § 5107(b).  The appeal is denied.   

The Board acknowledges that, in the July 2002 Appellant's 
Brief, the veteran's representative questioned the validity 
of the June 2001 VA medical opinion and requested that the 
Board secure another medical opinion from a physician who was 
not a VA employee.  Although not specifically stated as such, 
the Board construes this language as a request for an 
independent medical expert opinion.  VA law and regulations 
provide that the Board may secure an independent medical 
expert opinion when, in the Board's judgment, it is warranted 
by the medical complexity or controversy involved in the 
appeal.  38 U.S.C.A. §§ 5109(a), 7109(a); 38 C.F.R. § 
20.901(d).  However, there is no patent medical complexity or 
controversy in this case.  In fact, the single medical 
opinion on the issue on appeal is very clear in its 
conclusion and suggests no uncertainty or unusual difficulty 
in assessing the question.  Therefore, the Board finds no 
basis in the record to secure an independent medical expert 
opinion. 
 

ORDER

Compensation pursuant to 38 U.S.C.A. § 1151 for left eye 
vision loss claimed as due to VA medical treatment dating 
from October 1996 is denied.    



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

